Robinson, J.
(concurring). In this case the complaint charges-defendant with the offense of doing business as an architect without first having obtained a license contrary to chap. 58, Laws of 1911. It avers that at Fargo, defendant maintains an office and place of business, and employs skilful draftsmen and follows the business of an architect, without first having obtained a license. The case comes to this court on an appeal from an order sustaining a demurrer to the-complaint on the ground that it does not state facts sufficient to constitute a public offense. The title of the statute is: “An Act Providing for the Registration of ‘Licensed Architects,’ and for Regulating the Business of Architecture as a Profession.”
The act provides for a state board of architecture, and that no person shall begin to use the title “Licensed Architect” without being registered as an architect, and that any violation of the act is a misdemeanor *522punishable by fine of from $50 to $200. The act is penal and must be given a strict construction. It does not in any way declare it a misdemeanor for a person to follow the business of an architect without first having obtained a license. It applies only to persons using the title “Licensed Architect.” As there is no charge that defendant ever used that title, the complaint does not charge him with a public offense.
Of course it is contended that by fair intendment the statute applies to all architects. But such is not the letter of the statute. To obtain a license to do business under the statute, the architect must apply for registration and pay the board an application fee of $10, a certificate fee of $25, and annual fee of $10, and pay the expense of recording the certificate in the office of the secretary of state. While such an •occupation tax may be well enough for those who choose to pose as “licensed architects” and to enjoy the benefits and the privileges of the statute, yet, if it were extended to all architects, the statute would be clearly void. The Constitution provides for a tax on property— not on men or on industry — sufficient to pay the necessary and limited expenses of the state.
Then by § 174 it is provided: The legislative assembly shall provide for raising revenue sufficient to defray the expenses of the state for each year, not exceeding 4 mills on the dollar, of the assessed valuation of all property, and also a sufficient sum to pay interest on the state debt.
Section 180: The legislative assembly may provide for the levying ■of an annual poll tax of not more than $1.50 on each male person •over twenty years and under fifty years. Under the Constitution all laws of a general nature must have a uniform application.
The subject of every act must be expressed in its title. Every law imposing a tax must state distinctly the object of the tax to which only it shall be applied. Every person has a right to acquire, possess, and protect property, and to pursue and obtain safety and happiness. These provisions are all contravened by the act in question. It is not of uniform application. It does not apply to all persons of the samo class. It applies only to a person using a certain title. Excepting the limited poll tax, the legislature has no right to levy a head tax or occupation tax. Every person is entitled to acquire and possess and *523protect property, and to pursue and obtain safety and happiness, and for that purpose to follow any honest occupation without paying a tax for the privilege of doing it. Were it competent for the lawmakers to impose an occupation tax of $10 annually, why not $100 or $1,000? Even such a tax as imposed hv the statute in question might well bar a poor and competent architect from the acquisition of property and the pursuit of safety and happiness.
While the statute is clearly void, it is equally clear that the complaint does not state facts sufficient to charge an offense against the statute.
Order affirmed.